          Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 1 of 16 PageID #:1



                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 Alan Werdehoff,                                       )
                                                       )   Case No. 19-cv-8278
          Plaintiff,                                   )
                                                       )   COMPLAINT FOR
                   v.                                  )   USERRA VIOLATIONS
                                                       )
 Chicago Cubs Baseball Club, LLC,                      )
                                                       )   Jury Demanded
          Defendant.                                   )

                                              COMPLAINT
           Now comes Plaintiff, Alan Werdehoff, by and through counsel, and complains against

Defendant, Chicago Cubs Baseball Club, LLC, as follows:

                                         Jurisdiction and Venue

           1.      This action arises under the Uniformed Services Employment and Reemployment

Rights Act of 1994 (hereinafter referred to as “USERRA”), as amended, codified at 38 U.S.C. §

4301, et seq.

           2.      Accordingly, this Court has jurisdiction to hear this case pursuant to 38 U.S.C.

§ 4323(b)(3), as well as 28 U.S.C. § 1331.

           3.      Plaintiff also brings Illinois state law claims under the Service Member Employment

and Reemployment Rights Act (hereinafter referred to as “ISERRA”), codified at 330 ILCS 61/1-1,

et seq.

           4.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. § 1367 because the ISERRA claims are so related to the USERRA claims that they form

part of the same case or controversy under Article III of the United States Constitution.

           5.      Venue is proper in this district under 38 U.S.C. § 4323(c)(2) because Chicago Cubs

Baseball Club, LLC maintains a place of business in Chicago, Illinois. Indeed, the principal office of
      Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 2 of 16 PageID #:1



Chicago Cubs Baseball Club, LLC is located at 1060 West Addison Street, Chicago, Illinois 60613

(Wrigley Field).

        6.         Venue is also proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims asserted herein occurred in this District and

because Chicago Cubs Baseball Club, LLC resides here.

        7.         This Court has personal jurisdiction over Chicago Cubs Baseball Club, LLC, given

that its principal office is in Chicago, Illinois, and given that Plaintiff’s claims arise from conduct that

Chicago Cubs Baseball Club, LLC engaged in within Illinois.

                                                   Parties

        8.         Plaintiff, Alan Werdehoff (hereinafter referred to as “Werdehoff”), is and was, at all

material times, a citizen of the United States, residing within the jurisdiction of this Court.

        9.         Werdehoff is and was, at all material times, on inactive duty training status with the

Air National Guard.

        10.        At all material times, Werdehoff’s inactive duty training status with the Air National

Guard required him to attend monthly weekend training drills, as well as other annual training days.

        11.        Werdehoff was employed by Chicago Cubs Baseball Club, LLC from March 15,

2018 through March 29, 2019.

        12.        Chicago Cubs Baseball Club, LLC (hereinafter referred to as the “Cubs”) is a

Delaware LLC and an employer under 38 U.S.C. § 4303(4)(A).

                                                    Facts

        13.        On March 15, 2018, the Cubs hired Werdehoff to work as a part-time Logistics

Supervisor.




                                                                                                            2
      Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 3 of 16 PageID #:1



        14.     Throughout 2018, due to his inactive duty training status with the Air National

Guard, Werdehoff was required to travel out of state to attend monthly weekend training drills, as

well as other annual training days.

        15.     In order to attend Air National Guard training, Werdehoff was occasionally required

to be absent from work with the Cubs.

        16.     Sometime after Werdehoff’s first work absence due to Air National Guard training,

Regan Duval, another Cubs employee in the logistics department, began complaining about

Werdehoff’s work attendance to other Logistics Supervisors.

        17.     Prior to December 2, 2018, Werdehoff learned from multiple coworkers that Regan

Duval had been complaining about Werdehoff’s work attendance and had been unfairly criticizing

him because of it.

        18.     Then, on December 2, 2018, the Air National Guard notified Werdehoff that it

required his service from December 11, 2018 through December 14, 2018.

        19.     That same day, December 2, 2018, Werdehoff sent a text message to several fellow

Cubs Logistics Supervisors informing them that, due to Air National Guard orders, he would be

absent from December 11, 2018 through December 14, 2018.

        20.     The next day, December 3, 2018, a coworker informed Werdehoff that Regan Duval

had, once again, complained to another Logistics Supervisor about Werdehoff’s work attendance

(upon learning that Werdehoff was going to be absent from December 11, 2018 through December

14, 2018).

        21.     So, on December 3, 2018, Werdehoff decided to complain about Regan Duval’s

conduct. He did so via email to Kathleen Frost, a manager in the Cubs’ Logistics and Procurement

department.




                                                                                                     3
      Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 4 of 16 PageID #:1



       22.     In his email to her, Werdehoff informed Kathleen Frost that he believed that Regan

Duval was creating a hostile work environment on the basis of his protected status as a member of

the Air National Guard by unfairly criticizing his attendance and attempting to turn other

supervisors against him.

       23.     On December 5, 2018, Kathleen Frost instructed Werdehoff to discuss his

complaint with the Cubs’ human resources department.

       24.     On December 7, 2018, Werdehoff met with Minerva Ruiz, a Cubs human resources

employee, to discuss his complaint.

       25.     Minerva Ruiz informed Werdehoff that, in response to his complaint, she would

conduct an internal investigation.

       26.     Shortly after this meeting on December 7, 2018, Werdehoff provided a formal

USERRA complaint to the Cubs’ human resources department.

       27.     In that complaint, Werdehoff restated his complaint about Regan Duval’s repeated

criticism. Werdehoff also informed the Cubs’ human resources department that Regan Duval and

Alex Szoke, another Logistics Supervisor, had refused to schedule Werdehoff for work on certain

days that he had requested in November because they were upset about Werdehoff’s Air National

Guard obligations and resulting absences.

       28.     Werdehoff further informed the human resources department that he had already

complained about these scheduling issues to his direct supervisor, John Geitz, but that John Geitz

had simply instructed Werdehoff to attempt to resolve the scheduling issue with Regan Duval, who,

when asked, had refused to correct the scheduling issue, resulting in about 20 hours of lost work for

Werdehoff.




                                                                                                     4
      Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 5 of 16 PageID #:1



        29.     In his complaint to the human resources department, Werdehoff wrote that he

viewed the refusal to correct the scheduling issue “as an infringement on [his] protections under

USERRA.”

        30.     Subsequently, on December 12, 2018, Alex Szoke (another Logistics Supervisor) sent

a text message to Werdehoff asking him if he had arranged for a coworker to cover his shifts while

he was absent for Air National Guard duty.

        31.     Werdehoff responded to Alex Szoke and explained that he had notified Kathleen

Frost, Alex Szoke himself, and two other Logistics Supervisors of his Air National Guard duty well

in advance. He further explained that, by law, he was not required to arrange for others to cover his

shifts while on duty.

        32.     In reply, Alex Szoke argued that the issue was “not about a law,” and that Werdehoff

could have arranged for someone to cover his shifts.

        33.     Later that morning, December 12, 2018, Werdehoff sent an email to Kathleen Frost

and Minerva Ruiz, informing them of Alex Szoke’s text messages. He attached screenshots of those

text messages and explained that, under USERRA, it was not his responsibility to arrange for others

to cover his shifts.

        34.     That same day, December 12, 2018, John Geitz called Werdehoff via telephone,

while Werdehoff was on duty, presumably to discuss Werdehoff’s failure to arrange for others to

cover his shifts. Werdehoff did not answer because he was on duty.

        35.     On December 17, 2018, after Werdehoff had returned from duty, John Geitz asked

Werdehoff to meet with him, and then questioned Werdehoff about his internal complaint. John

Geitz criticized Werdehoff for bringing his concerns to Kathleen Frost and told Werdehoff that he

learns of everything that his subordinates bring to her attention.




                                                                                                        5
      Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 6 of 16 PageID #:1



        36.     John Geitz further questioned Werdehoff about taking his complaint to the human

resources department, and specifically asked Werdehoff what he was trying to “get out of it.”

        37.     Werdehoff explained to John Geitz that that Kathleen Frost had specifically

instructed him to discuss his complaint with human resources, and John Geitz inexplicably claimed

that Kathleen Frost had never told Werdehoff to do so.

        38.     John Geitz then told Werdehoff that his complaint was no longer going to be

confidential due to the investigation, and went on to criticize Werdehoff for leaving work early on

several occasions in the past (even though John Geitz had always allowed other Logistics

Supervisors to leave early for similar issues).

        39.     The Cubs’ human resources department then waited until December 20, 2018 to

begin its investigation into Werdehoff’s complaint.

        40.     On December 21, 2018, as part of the investigation, Minerva Ruiz and Kathleen

Frost interviewed Werdehoff.

        41.     During the interview, Werdehoff informed them of his December 17, 2018

interaction with John Geitz, explaining that he felt that it was intimidating.

        42.     Instead of taking any action against John Geitz, Alex Szoke, or Regan Duval, though,

Minerva Ruiz informed Werdehoff, during their meeting, that from then on, he was going to be

required to provide the Cubs with a formal command notification letter from the Air National

Guard every time he was called to duty.

        43.     However, under USERRA, an “employee’s notice to the employer [of his intent to

leave to perform service in the uniformed services] may be either verbal or written… The notice

may be informal and does not need to follow any particular format.” 20 C.F.R. § 1002.85(c).

        44.     Subsequently, on December 28, 2018, Werdehoff sent Minerva Ruiz and John Geitz

his 2019 Air National Guard weekend drill schedule.


                                                                                                      6
      Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 7 of 16 PageID #:1



       45.       Then, on January 3, 2019, John Geitz called the Logistics Supervisors together for a

group meeting.

       46.       At that meeting, John Geitz told Werdehoff that he needed to arrange for others to

cover his shifts if he was going to be absent for Air National Guard duty.

       47.       Werdehoff explained to John Geitz that requiring him to arrange to have others

cover his shifts was unlawful, and John Geitz responded by telling Werdehoff that his military duty

absences were no different than another employee asking to take a day off.

       48.       However, under USERRA, an “employee is not required to ask for or get his or her

employer’s permission to leave to perform service in the uniformed services.” 20 C.F.R. § 1002.87

Nor is an employee responsible for arranging to have other employees cover his shifts while on

duty—he “is only required to give the employer notice of pending service.” Id. The same is true

under ISERRA. 330 ILCS 61/5-5(2).

       49.       Additionally, at the meeting on January 3, 2019, Lawrence Lockridge, another

Logistics Supervisor with the same level of authority as John Geitz, criticized Werdehoff’s human

resources complaint in front of the group.

       50.       On January 4, 2019, Werdehoff reported to Minerva Ruiz via email that John Geitz

was unlawfully requiring him to arrange for others to cover his shifts when absent due to Air

National Guard duty.

       51.       Minerva Ruiz did not respond to Werdehoff’s January 4, 2019 complaint.

       52.       On January 6, 2019, Werdehoff sent an email to John Geitz and Minerva Ruiz to

inform them that he would be absent due to Air National Guard duty from January 12, 2019

through January 14, 2019.

       53.       John Geitz did not respond to Werdehoff’s January 6, 2019 email.




                                                                                                        7
      Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 8 of 16 PageID #:1



        54.     Shortly thereafter, Werdehoff text messaged his fellow Logistics Supervisors to

inform them that, due to Air National Guard duty, he would be absent from January 12, 2019

through January 14, 2019.

        55.     Alex Szoke responded, “is this you asking us to cover your shifts?”

        56.     Subsequently, the Cubs began reducing Werdehoff’s scheduled hours, thereby

limiting his pay substantially.

        57.     On February 8, 2019, Werdehoff checked the Logistics Supervisors’ schedule and

noticed that he had not been scheduled to work on two Saturdays, February 8, 2019 and February

23, 2019, for which he had marked himself as available to work.

        58.     Prior to February of 2019, Werdehoff had worked all Saturdays that he marked

himself as available for (unless he ended up getting called for duty or using vacation time).

        59.     Further, from the date of Werdehoff’s hiring to February of 2019, John Geitz had

always scheduled three Logistics Supervisors to work on Saturdays.

        60.     However, instead of scheduling three supervisors to work on February 8, 2019 and

February 23, 2019, John Geitz only scheduled two supervisors to work.

        61.     At the same time, John Geitz scheduled Alex Szoke for a full 40-hour week during

the week of February 23, 2019, despite the fact that he was a part-time employee.

        62.     There was no justifiable reason to schedule two supervisors to work those Saturdays

instead of three supervisors.

        63.     Indeed, prior to eliminating these shifts, John Geitz had stated in front of Werdehoff

and others that, in order to punish employees, he would simply cut their hours.

        64.     By eliminating these two shifts, John Geitz reduced Werdehoff’s February working

hours by 14 hours (from 36 hours to 22 hours).




                                                                                                     8
      Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 9 of 16 PageID #:1



        65.     Later that day, February 8, 2019, Werdehoff sent an email to Minerva Ruiz

complaining about his reduction in hours.

        66.     In his email, Werdehoff explained that John Geitz’s decision to reduce his hours

immediately following his USERRA complaint seemed to constitute unlawful retaliation, and that, as

a result, he would be filing a formal USERRA complaint with the U.S. Department of Labor.

        67.     On February 8, 2019, Werdehoff did file a complaint with the U.S. Department of

Labor, alleging that the Cubs had unlawfully required him to arrange to have others cover his shifts

while absent for Air National Guard Duty and that the Cubs had unlawfully reduced his working

hours because of his internal USERRA complaint.

        68.     Werdehoff met with Minerva Ruiz about his February 8, 2019 complaint on

February 13, 2019.

        69.     At that meeting, Minerva Ruiz claimed that the reduction in hours was due to winter

staff reductions.

        70.     However, John Geitz did not reduce the hours of any other Logistics Supervisors.

        71.     Minerva Ruiz also told Werdehoff that she would follow up with him about his

complaint the next week.

        72.     Minerva Ruiz did not follow up with Werdehoff the next week.

        73.     On February 20, 2019, Werdehoff was notified by the Air National Guard that his

service was required for a week in March.

        74.     That same day, February 20, 2019, Werdehoff notified Minerva Ruiz and John Geitz

that he would be absent for a week in March, due to Air National Guard orders.

        75.     John Geitz did not respond to Werdehoff’s February 20, 2019 email.

        76.     On February 25, 2019, Werdehoff learned that, for March of 2019, John Geitz had

reduced his hours again, this time by 19 hours (from 36 hours to 17 hours).


                                                                                                       9
     Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 10 of 16 PageID #:1



        77.     On February 25, 2019, Werdehoff sent an email to Minerva Ruiz and Kathleen

Frost, complaining that John Geitz had unlawfully discriminated and retaliated against him by again

reducing his working hours.

        78.     On March 1, 2019, Minerva Ruiz responded, claiming that Werdehoff’s hours had

been reduced because he had failed to submit his availability to John Geitz by February 15, 2019.

        79.     However:

                a. there had never been a policy requiring Logistics Supervisors to submit their

                    availability by the 15th of the previous month;

                b. John Geitz had not asked the Logistics Supervisors to provide him with their

                    availability until February 19, 2019;

                c. John Geitz had made this request while Werdehoff was off work, through an

                    internal email system that Werdehoff could not have accessed while he was off

                    work; and

                d. John Geitz had not finalized the March schedule until February 25, 2019, the day

                    after Werdehoff had provided John Geitz with his March availability.

        80.     In response to Minerva Ruiz’s March 1, 2019 email, Werdehoff wrote that, due to

the ongoing U.S. Department of Labor investigation, he planned to simply forward her response to

the investigator.

        81.     On March 11, 2019, Werdehoff reported to Minerva Ruiz that the Cubs had not

posted an ISERRA notice in his workplace, as required by law.

        82.     In response, Minerva Ruiz simply claimed that the notice had been posted.

        83.     However as of March 21, 2019, an ISERRA notice had not been posted.




                                                                                                    10
     Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 11 of 16 PageID #:1



         84.    On March 21, 2019, Werdehoff informed Minerva Ruiz, Kathleen Frost, John Geitz,

Lawrence Lockridge, and another Cubs employee that he was going to inform the Illinois Attorney

General that the Cubs had failed to post the mandatory ISERRA notice at his worksite.

         85.    On the same day, March 21, 2019, because the Cubs had continued to fail to respond

to his USERRA/ISERRA complaints appropriately, Werdehoff informed the Cubs that he was

resigning, and that his last day of work would be March 31, 2019.

         86.    However, on March 29, 2019, Minerva Ruiz called Werdehoff via telephone and

informed him that he had been suspended.

         87.    Werdehoff returned Minerva Ruiz’s call about one hour later. When Minerva Ruiz

answered, Kathleen Frost was also on the line.

         88.    During this telephone call, Minerva Ruiz and Kathleen Frost informed Werdehoff

that his employment was being terminated immediately (two days before his last scheduled day of

work).

         89.    Minerva Ruiz and Kathleen Frost claimed that they were terminating Werdehoff

because of an incident that had occurred on March 24, 2019.

         90.    However, Werdehoff had done nothing wrong on March 24, 2019, and other

logistics employees had been disciplined less severely or not at all in the past, despite actually

violating workplace rules or other laws.

         91.    The Cubs’ conduct, as described above, was willful, wanton, intentional, malicious,

and done with reckless indifference to and callous disregard for Werdehoff’s rights.

         92.    As a result of the Cubs actions, Werdehoff has suffered significant harm.

         93.    Werdehoff has suffered emotionally/mentally and is reasonably certain to continue

suffering emotionally/mentally.




                                                                                                      11
     Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 12 of 16 PageID #:1



          94.    Werdehoff is now required to address his termination when he applies to renew his

national security clearance (as well as when he applies for other employment).

          95.    Werdehoff has lost wages.

          96.    Werdehoff has also retained attorneys to redress the violations of his rights described

herein.

          97.    The U.S. Department of Labor was not successful in resolving Werdehoff’s

USERRA complaint, and the U.S. Department of Labor closed his case on April 25, 2019.

          98.    Werdehoff has chosen not to request that the U.S. Department of Labor re-open its

investigation or refer his USERRA complaint to the U.S. Attorney General. Instead, he is filing this

action in order to obtain relief.

                                               Count I
                                           USERRA Violations

          99.    Plaintiff realleges the above paragraphs as if fully set forth here.

          100.   First, under USERRA:

          A person who is a member of, applies to be a member of, performs, has performed,
          applies to perform, or has an obligation to perform service in a uniformed service
          shall not be denied initial employment, reemployment, retention in employment,
          promotion, or any benefit of employment by an employer on the basis of that
          membership, application for membership, performance of service, application for
          service, or obligation.

38 U.S.C. § 4311.

          101.   The Cubs violated USERRA by reducing Werdehoff’s working hours and then

suspending and terminating him because he was a member of the Air National Guard, because he

had performed service in the Air National Guard, and/or because he had an obligation to continue

performing service in the Air National Guard.




                                                                                                     12
     Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 13 of 16 PageID #:1



        102.    The Cubs’ violations of USERRA were willful in that the Cubs’ agents knew their

conduct was prohibited under USERRA or acted with reckless disregard for whether their conduct

was prohibited by USERRA.

        103.    As a result of the Cubs’ unlawful discrimination, Werdehoff has suffered lost wages

and is now required to address his termination when he applies to renew his national security

clearance (as well as when he applies for other employment).

        104.    Second, under USERRA:

        An employer may not discriminate in employment against or take any adverse
        employment action against any person because such person (1) has taken an action
        to enforce a protection afforded any person under this chapter, (2) has testified or
        otherwise made a statement in or in connection with any proceeding under this
        chapter, (3) has assisted or otherwise participated in an investigation under this
        chapter, or (4) has exercised a right provided for in this chapter.

38 U.S.C. § 4311.

        105.    The Cubs violated USERRA by reducing Werdehoff’s working hours and then

suspending and terminating him because he had complained internally of USERRA violations, filed

a USERRA complaint with the U.S. Department of Labor, and/or participated in the U.S.

Department of Labor’s investigation of his USERRA complaint.

        106.    The Cubs’ violations of USERRA were willful in that the Cubs’ agents knew their

conduct was prohibited under USERRA or acted with reckless disregard for whether their conduct

was prohibited by USERRA.

        107.    As a result of the Cubs’ unlawful retaliation, Werdehoff has suffered lost wages, and

is now required to address his termination when he applies to renew his national security clearance

(as well as when he applies for other employment).

        Wherefore, Plaintiff requests that Defendant be found liable, that a judgment be entered

against it, and that Plaintiff be awarded all remedies to which he is entitled under the law, including:

            a. an order declaring that the Cubs’ actions violated USERRA;
                                                                                                      13
     Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 14 of 16 PageID #:1



            b. an order requiring the Cubs to revoke Werdehoff’s termination and to formally
               recognize his separation as having been the result of his own resignation;
            c. lost wages and benefits;
            d. prejudgment interest;
            e. liquidated damages;
            f. attorneys’ fees;
            g. expert witness fees;
            h. other litigation expenses; and
            i. any additional relief that this Court considers just and proper.

                                               Count II
                                           ISERRA Violations
        108.    Plaintiff realleges the above paragraphs as if fully set forth here.

        109.    First, under ISERRA:

        A person who is a member of, applies to be a member of, performs, has performed,
        applies to perform, or has an obligation to perform service in a uniformed service
        shall not be denied initial employment, reemployment, retention in employment,
        promotion, or any benefit of employment by an employer on the basis of that
        membership, application for membership, performance of service, application for
        service, or obligation.

330 ILCS 61/5-15; 38 U.S.C. § 4311.
        110.    The Cubs violated ISERRA by reducing Werdehoff’s working hours and then

suspending and terminating him because he was a member of the Air National Guard, because he

had performed service in the Air National Guard, and/or because he had an obligation to continue

performing service in the Air National Guard.

        111.    The Cubs’ conduct was willful, wanton, intentional, malicious, and done with

reckless indifference to and callous disregard for Werdehoff’s rights. This justifies an award of

punitive damages against the Cubs, in order to punish the Cubs and to deter the Cubs and other

employers from engaging in similar conduct.

        112.    As a result of the Cubs’ unlawful discrimination, Werdehoff has been harmed

mentally, emotionally, and financially, and is now required to address his termination when he

applies to renew his national security clearance (as well as when he applies for other employment).


                                                                                                      14
     Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 15 of 16 PageID #:1



        113.    Second, under ISERRA;
        An employer may not discriminate in employment against or take any adverse
        employment action against any person because such person (1) has taken an action
        to enforce a protection afforded any person under this chapter, (2) has testified or
        otherwise made a statement in or in connection with any proceeding under this
        chapter, (3) has assisted or otherwise participated in an investigation under this
        chapter, or (4) has exercised a right provided for in this chapter.

330 ILCS 61/5-15; 38 U.S.C. § 4311.

        114.    The Cubs violated ISERRA by reducing Werdehoff’s working hours and then

suspending and terminating him because he had complained internally of USERRA/ISERRA

violations, filed a USERRA complaint with the U.S. Department of Labor, informed the Cubs that

he would be filing an ISERRA complaint with the Illinois Attorney General, and/or participated in

the U.S. Department of Labor’s investigation of his USERRA complaint.

        115.    The Cubs’ conduct was willful, wanton, intentional, malicious, and done with

reckless indifference to and callous disregard for Werdehoff’s rights. This justifies an award of

punitive damages against the Cubs, in order to punish the Cubs and to deter the Cubs and other

employers from engaging in similar conduct.

        116.    As a result of the Cubs’ unlawful retaliation, Werdehoff has been harmed mentally,

emotionally, and financially, and is now required to address his termination when he applies to

renew his national security clearance (as well as when he applies for other employment).

        117.    Third, under ISERRA:

        Each employer shall provide to employees entitled to rights and benefits under this
        Act a notice of the rights, benefits, and obligations of service member employees
        under this Act… The requirement for the provision of notice under this Act may be
        met by the posting of the notice where the employer customarily places notices for
        employees.

330 ILCS 61/5-20.

        118.    The Cubs violated ISERRA by failing to post such notice, even after Werdehoff had

brought this requirement to the Cubs’ attention.

                                                                                                     15
     Case: 1:19-cv-08278 Document #: 1 Filed: 12/18/19 Page 16 of 16 PageID #:1



    Wherefore, Plaintiff requests that Defendant be found liable, that a judgment be entered against

it, and that Plaintiff be awarded all remedies to which he is entitled under the law, including:

    a.   actual damages, including compensation for emotional distress and mental suffering;
    b.   punitive damages in the amount of $50,000 per violation; and
    c.   attorneys’ fees; as well as
    d.   any other relief that the court deems proper, such as:
             • an order declaring that the Cubs’ actions violated ISERRA;
             • an order requiring the Cubs to revoke Werdehoff’s termination and to formally
                 recognize his separation as having been the result of his own resignation;
             • an order requiring the Cubs to post the notice required by 330 ILCS 61/5-20;
             • backpay;
             • fringe benefits;
             • prejudgment interest;
             • expert witness fees;
             • costs; and
             • and any other relief required to make Werdehoff whole.
                                             Jury Demand

         119.   Plaintiff demands a jury trial pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure.



                                                        Respectfully submitted by:

                                                        s/Steve Molitor

                                                        Law Office of Julie O. Herrera
                                                        53 W. Jackson, Suite 1615
                                                        Chicago, IL 60604
                                                        Tel: 312-697-0022
                                                        Fax: 312-697-0812
                                                        smolitor@julieherreralaw.com




                                                                                                      16
